Name: Decision of the EEA Joint Committee No 97/98 of 25 September 1998 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: information and information processing;  information technology and data processing;  European construction;  deterioration of the environment;  environmental policy
 Date Published: 1999-07-22

 Avis juridique important|21999D0722(16)Decision of the EEA Joint Committee No 97/98 of 25 September 1998 amending Annex XX (Environment) to the EEA Agreement Official Journal L 189 , 22/07/1999 P. 0071 - 0071DECISION OF THE EEA JOINT COMMITTEENo 97/98of 25 September 1998amending Annex XX (Environment) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 76/98 of 31 July 1998(1);Whereas Council Decision 97/101/EC of 27 January 1997 establishing a reciprocal exchange of information and data from networks and individual stations measuring ambient air pollution within the Member States(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 14a (Council Directive 96/62/EC) in Annex XX to the Agreement: "14b. 397 D 0101: Council Decision 97/101/EC of 27 January 1997 establishing a reciprocal exchange of information and data from networks and individual stations measuring ambient air pollution within the Member States (OJ L 35, 5.2.1997, p. 14)".Article 2The texts of Decision 97/101/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 26 September 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 September 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 172, 8.7.1999, p. 55.(2) OJ L 35, 5.2.1997, p. 14.